DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.

 Response to Amendment
Claims 1-2, 4, 6-9, 16-19, and 22-24 are pending. Claims 20-21 are cancelled. Claims 22-24 are newly added.
In view of the amendment, filed 09/27/2022, the following objections and rejections are withdrawn from the Final Rejection mailed 05/23/2021:
Claim objections
Claim rejections under 35 U.S.C. 112(b)

Claim Objections
Claim 1 is objected to because of the following informalities:    
Claim 1 recites “a plurality of individually addressable nozzles.” It is noted that the term “addressable” does not appear to add further patentable distinction to the claimed printhead(s) comprising a plurality of nozzles.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “coating, via the coater, a first material…” The specification provides corresponding structure, including doctor blades, slot dies, and/or other structures suitable to spread and/or otherwise form a coating of the first material in a generally uniform layer relative to the receiving surface or a previously deposited layer of first material [0030].
In claim 1, “fusing, via the first energy source…” The specification provides corresponding structure, including a gas discharge illuminant, such as but not limited to a halogen lamp [0047], a flashlamp, an ultraviolet (UV) lamp, LED lamp, and a laser [0057]. The energy source may comprise multiple energy sources [0047].
In claim 8, “applying, via the second energy source, energy…” The specification provides corresponding structure for “energy source” as stated above for claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that, in apparatus claims wherein machinery works upon an article or material in its intended use, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) and MPEP 2115. While each of the claim limitations are being addressed during examination, limitations directed to material worked upon by the claimed apparatus do not impart patentability to the claims and a claim is only limited by positively recited elements. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 9 of U.S. Patent No. 10974496 to Wright et al. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claim 1, the Wright ‘496 patent claims, in claim 1, an apparatus for generating a three-dimensional object (matching the claimed 3D printer), said apparatus comprising:
A build material distributor to distribute a build material (matching the claimed coater); 
A secondary material ejection device to eject a secondary material and a coalescing agent ejection device to eject a coalescing agent (the two ejection devices together matching the claimed fluid ejection device to eject a first fluid agent…and to eject a second fluid agent…),
An energy source (matching the claimed first energy source),
And a controller (matching the claimed control portion) configured to control the structural components of the apparatus to perform operations associated with ejecting and distributing materials and applying energy to cause fusing.
Claim 4 of the Wright ‘496 patent specifies that prior to the operational steps in claim 1, the controller is configured to control the structural components of the apparatus to perform operations in line with the first 4 operations of instant claim 1 (coating, ejecting first agent, fusing, and ejecting secondary material). Claim 1 then reads on the last step of instant claim 1 by distributing another layer of build material around the secondary material.
While the Wright ‘496 claims do not specify that multiple second layers of the secondary material are applied in the step of ejecting a second fluid agent, as in instant claim 1, the apparatus of instant claim 1 would have been obvious to one of ordinary skill in the art in view of the apparatus of Wright ‘496 in claims 1 and 4 which features the same structural components configured to perform substantially the same operations other than specifying forming multiple layers of the secondary material. One of ordinary skill in the art could have specified forming multiple layers of the secondary material, instead of one layer, for example, in the case that the secondary material features a smaller particle size and requires more material to be dispensed to reach a desired height or thickness. Wright ‘496 claims do not recite a printhead as part of the ejection device, however it would have been obvious to one of ordinary skill in the art to specify using the claimed printhead(s) to controllably eject materials in a printing apparatus.

The Wright ‘496 patent claims, in claim 2, the apparatus according to claim 1, wherein the secondary material comprises an electrically conductive material (matching the limitation of instant claim 1, of the second material comprising a second electrically conductive material to form a second electrically conductive structure at the second selected locations).
Claim 9 of the Wright ‘496 patent recites substantially the same structure of the patent claim 1 while substituting an electrically conductive material ejection device for the secondary material ejection device. Instant claim 1 would have been obvious in view of the reference claim 9 for the reasons set forth above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-9, 16-19, and 22-24 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 recites “ejecting, via the printhead of the single fluid ejection device, a first fluid agent” and “ejecting, via the printhead of the single fluid ejection device, a second fluid agent including a second material…” The claim appears to require ejecting two different fluid agents from the same printhead, which is not described in the original disclosure. The disclosure describes in paragraph [0036] that the fluid dispenser (corresponding to the claimed “fluid ejection device”) comprises an array of printheads. The description encompasses using a single fluid dispenser, comprising an array of printheads, to eject two different fluid agents (as described in paragraph [0090]), but it does not support a single printhead ejecting the two different fluid agents. The examiner understood from the disclosure and the prior interview on 07/20/2022 that the intention is to require that the two different fluid agents are ejected from the same type of device, which is a printhead, and ultimately from the same fluid dispenser/ejection device, which comprises the array of printheads. However, the claim language indicates an embodiment which was not described in the original disclosure and constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-9, 16-19, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single fluid ejection device" following the “ejecting” steps.  There is insufficient antecedent basis for this limitation in the claim. A “single fluid ejection device” has not been defined by the claims. The claims previously introduced “a fluid ejection device” comprising a printhead which comprises a thermal inkjet printhead or a piezoelectric printhead. The term “comprises” is open, and the claimed printheads are themselves considered fluid ejections devices. Therefore, the scope of the claim is indefinite.
Claims 16-19 recite “the instructions are to cause, via the ejecting via the printhead of the single fluid ejection device…” The claims ultimately depend from claim 1 which recites two different steps which begin “ejecting, via the printhead of the single fluid ejection device.” Therefore, it is unclear in view of the specification which step is referred to by the recitations in claims 16-19.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As a result of recent amendments, claim 17 depends from claim 2.  Claim 2 requires each respective second layer of the multiple second layers to comprise a height less than a height of the formed one layer of first material. Claim 17 similarly requires a height of each second layer of the respective formed multiple second layers to be substantially less than a height of one formed layer of the first material. The term “substantially” is regularly used to mean “for the most part” or “essentially”. Therefore, claim 17 can be interpreted as failing to specify a further limitation of the subject matter claimed. The claim does not further limit claim 2 which positively requires the heights of each second layer to be less than the height of the first material layer. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-9, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al., WO 2016/053312 A1 (“Wright”), in view of Tom et al., WO 2015/167530 A2 (“Tom”), both references previously made of record.

Claim language from claims 1 and 4 of Wright are shown below to highlight similarities between the prior art and present claim 1. In Wright, the coalescing agent is analogous to the first fluid agent of the present claims, and the secondary material, which is described as conductive and a metal (see [0041]), is analogous to the second fluid agent. Note that the steps of Wright claim 4 are to occur prior to the controlling step of claim 1, and therefore claim 4 of Wright would require:

An apparatus for generating a three-dimensional object, said apparatus
comprising:
a build area platform;
a build material distributor; (coater)
a secondary material ejection device; (part of fluid ejection device)
a coalescing agent ejection device; and (part of fluid ejection device)
a controller to (control portion)
control the build material distributor to form a layer of the build material
over the build area platform; (coating)
control the coalescing agent ejection device to eject the coalescing agent
on the layer of the build material; (ejecting first fluid agent)
control the energy source to apply energy on the ejected coalescing
agent and the layer of the build material to cause the build material in contact
with the ejected coalescing agent to coalesce and solidify; and (fusing)
wherein the controller is to control the secondary material ejection device
to eject the secondary material onto the solidified portion of the build material (ejecting second fluid agent including second material…):
control the secondary material ejection device to eject a
secondary material in a predefined pattern over the build area platform, to
control the build material distributor to distribute a layer of the build material
around the ejected secondary material, to control the coalescing agent ejection
device to eject the coalescing agent onto the layer of the build material, and to
control an energy source to apply energy onto the ejected coalescing agent to
cause the build material in contact with the ejected coalescing agent to coalesce
and solidify. (repeat coating and fusing)


Process steps are reflected in Figs. 4A-D and 5A-5D of Wright and their associated descriptions, see below:

    PNG
    media_image1.png
    437
    315
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    477
    346
    media_image2.png
    Greyscale


Regarding the apparatus, see Fig. 1 below:

    PNG
    media_image3.png
    517
    637
    media_image3.png
    Greyscale


Regarding claim 1, Wright teaches a 3D printer (apparatus 100 for generating a three-dimensional object, Fig. 1; [0011]) comprising: 
A coater (doctor blade as build material distributor 106, [0022], Fig. 1);
A fluid ejection device (carriage 112, [0024]) comprising a printhead (see annotated Fig. 1), wherein the printhead comprises a thermal inkjet printhead or a piezoelectric inkjet printhead (comprising coalescing agent ejection device 122 and coalescence modifier agent ejection device 124, thermal inkjet or piezoelectric inkjet printheads [0053], [0070], and secondary material ejection device 120 [0038]);
A first energy source (energy source 126 such as an infrared source or laser beam, [0058], [0062], Fig. 1); and
A control portion (controller 130, Figs. 1-2, [0027]-[0034]) including a processor (processor 202, [0028]-[0029]) and a non-transitory medium storing machine readable instructions (control apparatus storing machine readable instructions, [0029], see also [0082]-[0085]) executable on the processor to cause the below operations/functions.
With respect to the first claimed steps of coating, via the coater, a first material onto a print bed to form a selectable number of first layers of a 3D object, wherein the first material comprises a powder build material; ejecting, via the printhead of the single fluid ejection device, a first fluid agent onto first selected locations of the first layers of the first material; and fusing, via the first energy source, at least at the first selected locations, Wright describes a substrate 402 which may be a layer of powder build material 104 that has been previously formed and portions thereof solidified ([0015], [0040]). Within the context of Wright, forming and solidifying a layer of build material involves coating, via the coater, a first material onto a print bed to form a selectable number of first layers of a 3D object, wherein the first material comprises a powder build material (build material 104 is applied by the build material distributor 106 [0014]-[0015], [0042]); ejecting, via the printhead of the single fluid ejection device, a first fluid agent onto first selected locations of the first layers of the first material (coalescing agent selectively deposited onto layer of build material 104 [0051], [0053], [0068]-[0069]); fusing, via the first energy source, at least at the first selected locations (energy applied to distributed build material 104 and deposited coalescing agent to cause coalescing [0057]). See also Wright claim 4 regarding the controller controlling the structural components to perform these steps.
Wright further teaches ejecting, via the printhead of the single fluid ejection device, a second fluid agent including a second material to form a selectable number of second layers of the second material at second selected locations on top of the selectable number of first layers, wherein each second selected location comprises at least some of the fused first selected locations (applying secondary material 404, which may be a liquid, containing a second material, in a predefined arrangement on substrate 402, [0040]-[0041]). See also Wright claims 1 and 4.
Wright teaches the second material of the second fluid agent comprises a second electrically conductive material to form a second electrically conductive structure at the second selected locations (secondary material including conductive metals [0041], forming electrically conductive traces [0012], [0046]).
Wright further discloses, after formation of the selectable number of second layers of the second material at the second selected locations, forming via the coater one layer of the first material on top of, and at, the fused first selected locations which exclude the second selected locations (controlling the build material distributor to distribute build material around the applied secondary material [0042], Figs. 5A-D). See also Wright claims 1 and 4.
The above steps are described by Wright as implemented by the processor and associated instructions, which control the individual modules (Fig. 2, [0033]-[0034]; see also [0037], [0042], [0051]-[0052], [0057]).
Wright teaches an apparatus featuring substantially the same structure as the claimed apparatus configured to perform a substantially similar function. Wright teaches ejecting the secondary material in a predefined arrangement on the substrate, however Wright is deficient in explicitly disclosing that applying the secondary material involves the formation of multiple second layers of the secondary material at the second selected locations. Wright does not limit the application of the secondary material to specifically one layer or any number of layers.
Instead, Wright discloses that the thickness of the applied secondary material 404, which one of ordinary skill in the art would recognize to directly correspond to a number of layers of the secondary material, may be adjusted to vary the characteristics of the three-dimensional object ([0046]). Whether to apply one or multiple second layers of the second material can be seen as a matter of engineering or design choice depending on variables such as the desired height/thickness of the secondary material, the makeup of the secondary material (e.g., particle size, viscosity), and the purpose of the secondary material (e.g., to form connected conductive traces, to form embedded portions of secondary material which are not required to be connected, for strengthening the part or altering the weight of the part, etc.). 
It would have been obvious to one of ordinary skill in the art to modify the instructions of the control portion to specifically cause forming multiple second layers of the second material at second selected locations on top of the selectable number of first layers as desired, in order to form the secondary material portions to a preferred height according to design objectives associated with the three-dimensional object, as described above. For example, if a particle size of the secondary material is small relative to the first build material, multiple layers of the secondary material may be necessary in order to reach a desired height ratio between first build material and secondary material and ensure a sufficient amount of secondary material is formed within each layer of first build material.
As set forth above, Wright provides that the fluid ejection device comprises a thermal inkjet printhead or a piezoelectric inkjet printhead. Wright does not explicitly disclose the printhead includes a plurality of individually addressable nozzles.
However, it is generally known in the art that such printheads typically include a plurality of individually addressable nozzles. In the same field of endeavor, Tom teaches using thermal or piezoelectric inkjet printheads ([0061]) which may include an array of nozzles through which the printhead can selectively eject drops of fluid ([0065]) or where different sets of nozzles may be configured to deliver different fluid agents ([0067]).
It would have been obvious to one of ordinary skill in the art to ensure the printhead includes a plurality of individual addressable nozzles, in order to selectively eject drops of fluid and to provide the functionality of delivering different fluid agents, as taught by Tom.

Regarding claim 2, modified Wright teaches the 3D printer of claim 1 as set forth above, wherein the instructions are to cause ejection of the second fluid agent via the printhead of the single fluid ejection device to cause each respective second layer of the selectable number of multiple second layers to comprise: a second height less than a height of the formed one layer of the first material (Fig. 5D). 
Wright teaches in paragraph [0046], and shows in Fig. 5D, that the total amount of applied secondary material may have a relatively shorter height than the corresponding layer of build material 104 and the formed layer of the substrate below. If the total amount of applied secondary material is shorter than a layer of the first material, and the total amount of secondary material consists of multiple second layers as set forth above for claim 1, then each respective layer of the multiple second layers necessarily has a height less than a height of one layer of the first material.

    PNG
    media_image4.png
    200
    320
    media_image4.png
    Greyscale

Furthermore, it would have been obvious to one of ordinary skill in the art to specify that each respective second layer of the selectable number of multiple second layers comprises a second height less than a height of the formed one layer of the first material in order to provide a total amount of second material which has a height less than the formed layer below or the applied powder layer around/above, as shown by Wright, in the process of forming an embedded or insulated conductive trace (Wright [0046]). 

Regarding claim 4, modified Wright teaches the 3D printer of claim 1 as set forth above. Wright further teaches the instructions are to cause repeating cycles of: ejecting, via the printhead of the single fluid ejection device, the second fluid agent to form the selectable number of multiple second layers of the second material on top of the previously formed second material at the second selected locations (electrically conductive traces of the secondary material may be formed in multiple layers of the three-dimensional object and in electrical communication with each other, depending on the relative height of the applied materials [0041], [0046]); and forming, via the coater, additional one layers of the first material at the fused first selected locations which exclude the second selected locations (Fig. 3, step 304, [0042]; method of Fig. 3 may be repeated any suitable number of times to build up layers of the secondary material and the build material [0066]).

Regarding claim 6, modified Wright teaches the 3D printer of claim 1 as set forth above. Wright does not explicitly disclose wherein the instructions are to cause: ejecting, via the printhead of the single fluid ejection device, the first fluid agent, at a selectable number of the first selected locations within a selectable number of the first layers as a first electrically conductive material to form a first electrically conductive structure, which is electrically connected to the second electrically conductive structure. 
Wright teaches ejecting as the first fluid agent a coalescing agent and/or a coalescence modifier agent (e.g., [0068]-[0069]). Wright teaches depositing the coalescence modifier agent including metallic particles to improve electrical conductivity between particles of the secondary material ([0076]).
 Wright does not explicitly state that the first fluid agent is the coalescence modifier agent, as it may be a coalescing agent or the coalescence modifier agent. It would have been obvious to one of ordinary skill in the art to specifically eject the first fluid agent as a first electrically active material, for example, as the coalescence modifier agent including metallic particles, in order to selectively improve electrical conductivity of the build object, as taught by Wright.

Regarding claim 7, modified Wright teaches the 3D printer of claim 1 as set forth above. Wright teaches the instructions are to cause: ejecting, via the printhead of the single fluid ejection device, the second fluid agent with at least one material property of the second material being different from at least one material property of the first material, and wherein the at least one material property of either of the respective first and second materials comprises at least one of: a magnetic property; a thermal property; and an optical property (secondary material including metals and build material which is thermoplastic [0012], [0041]). 
One of ordinary skill in the art would expect that the metallic materials and thermoplastic materials would differ at least in terms of a thermal property and/or an optical property, and ensuring the difference in properties would have been obvious in order to provide a thermally insulating material around the thermally conductive metal or to provide a difference in appearance between the material regions.

Regarding claim 8, modified Wright teaches the 3D printer of claim 1 as set forth above. Wright further discloses a second energy source (second energy source which can apply a higher level of energy to the secondary material to cause the secondary material to melt [0063]) wherein the instructions are to cause: applying, by the second energy source, energy to the second selected locations to expedite drying the second material without overheating the other first selected locations (controller may control the second energy source to apply energy onto the secondary material [0063]). 

Regarding claim 9, modified Wright teaches the 3D printer of claim 8 as set forth above. Wright further teaches wherein the instructions are to cause: ejecting, via the printhead of the single fluid ejection device, an agent including an optical absorption agent to facilitate absorption of energy, applied by the second energy source, at the second selected locations ([0055]-[0056]). Wright does not explicitly disclose that the second material includes the optical absorption agent. 
However, Wright teaches that the same fluid ejection device ejects a coalescing agent which includes an optical absorption agent – the coalescing agent deposited by coalescing agent ejection device 122 may include an infrared or visible light absorber and cause the secondary material to reach its melting point and fuse together when sufficient energy is applied ([0055]-[0056]). Therefore, one of ordinary skill in the art would expect that the fluid ejection device is capable of ejecting the second fluid agent including an optical absorption agent.
It would have been obvious to one of ordinary skill in the art to specify ejecting the second fluid agent including an optical absorption agent, such as an infrared or visible light absorber, in order to improve fusing of the second material, as taught by Wright. 

Regarding claim 16, modified Wright teaches the 3D printer of claim 2 as set forth above. Wright further teaches wherein the instructions are to cause, via the ejecting via the printhead of the single fluid ejection device, a cumulative height of the formed selectable number of multiple second layers of second material at the second selected locations to be the same as a height of the formed one layer of the first material at the fused first selected locations which exclude the second selected locations (Fig. 5C).

Regarding claim 17, modified Wright teaches the 3D printer of claim 16 as set forth above. Wright does not explicitly disclose the instructions are to cause, via the ejecting via the printhead of the single fluid ejection device, a height of each second layer of the respective formed multiple second layers of the second material to be substantially less than a height of the formed one layer of the first material at the fused first selected locations which exclude the second selected locations.
However, as set forth above for claim 2, in the examples of Fig. 5C and 5D of Wright, a cumulative height of the applied secondary material is equal to (5C) or less than (5D) the height of the build material corresponding to the formed one layer of the first material at the fused first selected locations which exclude the second selected locations. If the cumulative height is equal to or less than the height of the build material corresponding to the layer of the first material, then a height of each second layer making up the cumulative height is necessarily less than the height of the build material corresponding to the layer of the first material. In this case, and as the applied secondary material is made up of multiple layers according to modified Wright of claim 1, it would have been obvious to one of ordinary skill in the art that a height of each second layer of the respective multiple second layers of the second material is substantially less than the height of the formed one layer of the first material.

Regarding claim 18, modified Wright teaches the 3D printer of claim 17 as set forth above. Wright does not disclose the instructions are to cause, via the ejecting via the printhead of the single fluid ejection device, the height of each respective second layer of the second material to be at least one order of magnitude less than the height of the formed one layer of the first material.
However, as set forth above for claim 17, modified Wright teaches a height of each second layer of the respective multiple second layers of the second material to be substantially less than the height of the formed one layer of the first material. Whether the respective height is “substantially less than” or “an order of magnitude less than” the height of the formed one layer of the first material, one of ordinary skill in the art would find that the apparatus of Wright is capable of performing the claimed function involving forming respective second layers of the second material with a height less than a height of the layer of first material. The apparatus may be configured to form each respective second layer of the second material to a height at least one order of magnitude less than the height of the formed one layer of the first material depending on a particle size of the chosen second material, a viscosity of the second material, a viscosity of the carrier fluid containing the second material, or a number of other factors dependent on the given application.
It would have been obvious to one of ordinary skill in the art to specify the instructions are to cause, via the ejecting via the printhead of the single fluid ejection device, the height of each second layer of the respective multiple second layers of the second material to be at least one order of magnitude less than the height of the formed one layer of the first material because changing the dimensions of the respective layers would be a matter of engineering choice depending on the given printing application and one of ordinary skill in the art would reasonably expect that secondary materials may have a smaller particle size than the first material such that the height of the respective second layers is at least one order of magnitude less than the height of the formed one layer of the first material.

Regarding claim 19, Wright teaches the 3D printer of claim 4 as set forth above. Wright further teaches the instructions are to cause, via the ejecting via the printhead of the single fluid ejection device, a cumulative height of the formed selectable number of multiple second layers of second material at the second selected locations to be the same as a height of the formed one layer of the first material at the fused first selected locations which exclude the second selected locations (Fig. 5C).

Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Tom as applied to claim 1 above, and further in view of Shinar et al., US 20150197062 A1 (“Shinar”), previously made of record.

Regarding claim 22, modified Wright teaches the 3D printer of claim 1. Wright teaches the apparatus is to form an electrically conductive trace embedded within the first material ([0012], [0046]). Wright does not explicitly disclose the instructions are to cause the printhead of the fluid ejection device to form the second electrically conductive structure as at least one electronic via extending within and through the 3D object with a first end of the at least one electronic via located at an interior of the 3D object.
In the same field of endeavor, Shinar teaches forming a second electrically conductive structure as at least one electronic via extending within and through a 3D object with a first end of the at least one electronic via located at an interior of the 3D object (Fig. 4 shows electronic inter-layer vias extending within and through a 3D object with a first end located at an interior of the 3D object). Shinar teaches that by 3D printing vias, in the formation of an electrical component such as a PCB, the vias need not be drilled and/or plated ([0133]) and they are not limited to any particular shape or structure, as they are in conventional forming, so they can be optimized for strength, space usage, signal routing, etc. ([0191]-[0194], [0249]).

    PNG
    media_image5.png
    587
    934
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the instructions of Wright to cause the printhead of the fluid ejection device to form the second electrically conductive structure as at least one electronic via extending within and through the 3D object with a first end of the at least one electronic via located at an interior of the 3D object in order to form an optimized electronic component, as taught by Shinar.

Regarding claim 23, Wright in view of Shinar teaches the 3D printer of claim 22. Wright does not disclose the limitations of claim 23.
Shinar teaches forming the first end of the at least one electronic via to be electrically connected to at least one electronic circuitry component embedded within the interior of the 3D object within at least some first layers (interconnection between traces that run on different layers, [0132]-[0133], [0173]-[0175], Fig. 4, traces are part of electronic circuitry components [0102]-[0103], [0105], [0110]).
It would have been obvious to one of ordinary skill in the art to further require the instructions to cause the printhead of the fluid ejection device to form the first end of the at least one electronic via to be electrically connected to at least one electronic circuitry component embedded within the interior of the 3D object within at least some first layers in order to form an electrical component with connections between traces on different layers, as taught by Shinar.

Regarding claim 24, Wright in view of Shinar teaches the 3D printer of claim 23. Wright does not disclose the limitations of claim 24.
Shinar teaches forming an opposite second end of the at least one electronic via to be exposed on an exterior surface of the 3D object (Fig. 4, blind vias [0018], [0236]).
It would have been obvious to one of ordinary skill in the art to further require the instructions to cause the printhead of the fluid ejection device to form an opposite end of the at least one electronic via to be exposed on an exterior surface of the 3D object because Shinar teaches forming vias with an opposite end exposed on an exterior surface in order to form blind vias used in formed electrical components, such as PCBs.

Response to Arguments
Applicants’ arguments filed 09/27/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 8-11) that claims 16-19 are supported through various portions of the disclosure. While there is no unique structure associated with the instructions disclosed to specifically cause the recited actions, the examiner agrees that the claims are adequately supported by the referenced portions of the disclosure linking instructions to perform the method steps. 
Applicant argues (pp. 13-15) that Wright does not teach forming multiple layers of the second material relative to a to-be-formed one layer of the first/build material. 
The argument is not persuasive. The limitation was addressed in the previous rejection and clearly did not attempt to state that the cited paragraph [0046] of Wright explicitly addressed forming multiple layers of the second material. The rejection provided rationale as to why one of ordinary skill in the art, in view of Wright’s teaching of adjusting the thickness of the secondary material as needed, would find it obvious to apply multiple layers of the secondary material. One of ordinary skill in the art would be reasonably expected to know that a thickness of material deposited in an additive manufacturing application is directly related to a number of layers deposited, and that varying the number of layers would be one predictable method to vary the thickness. The number of layers of a print material deposited is a commonly adjusted variable in additive manufacturing applications. The rejection also set out reasons why one of ordinary skill in the art would be motivated to apply multiple layers of the second material, including when the particle size of the secondary material is relatively smaller. Other reasons were described which may depend on, e.g., a viscosity of the material, whether or not the second material is to be embedded in the layer or connected to a subsequent layer, etc. 
Applicant argues (pp. 15-17) that one skilled in the art would conclude that the nature of the second material contemplated in Wright might dictate some suitable type of ejection device other than a printhead since a piston-type or syringe-type devices were specifically named by Wright in paragraph [0038]. Applicant argues that it would be unreasonable to interpret or apply Wright by conflating the type of fluid dispenser (e.g., syringe, piston) of the second material ejection device with the type of the separate dispenser of the coalescing agent ejection device and coalescence modifier agent ejection device in an attempt to meet Applicants’ claim 1. 
The arguments are not persuasive. As described previously, Wright leaves open the type of ejection device for the second material (paragraph [0038]), which one of ordinary skill in the art would choose depending on the type of material. Since the second material can be chosen from a variety of material types (powder, liquid, gel, paste) it is understandable that Wright does not limit the ejection device to a specific type of device, such as a printhead, as each different material may require a different delivery mechanism. If the second material is chosen as a gel or a paste, then a syringe-like apparatus may be appropriate. However, if the second material is a liquid, one of the options presented by Wright, it would have been obvious to choose a printhead as the ejection device for that material. Wright clearly shows that a printhead is a suitable ejection device for liquid materials (paragraphs [0053], [0070]), which may include metals (paragraph [0076]). In contrast to Applicants’ arguments, Wright’s omission of a printhead in paragraph [0038] is not found “conspicuous” because a printhead is a well-known delivery mechanism for controllably ejecting a liquid in a printing application, as evidenced by the same disclosure.
Applicant argues (p. 17) that Tom fails to address limitations of claim 1, however Tom was not previously relied upon to address the argued limitations, rendering the arguments moot. 
Applicant argues (p. 18) that Wright does not disclose the limitation of claim 2 regarding relative heights of the layers and states that it is unreasonable to assert that each respective layer of the multiple second layers necessarily has a height less than a height of one layer of the first material because this statement assumes the presence of multiple second layers, which Wright admittedly does not disclose. 
The argument is not found persuasive. The rejection of claim 2 follows the rejection of claim 1 which included rationale for why one of ordinary skill in the art, in view of Wright, would find specifically forming multiple second layers of the second material obvious and why one of ordinary skill in the art would modify Wright to explicitly do so. Building on this rejection, if the total amount of the second material shown in the referenced figure in Wright, which is shorter than a height of the powder layer and the previously formed layer, is made up of multiple second layers (as established by the rejection of claim 1), then each of the constituent layers must be shorter than the height of the powder layer.
Applicant argues (pp. 18-19) that neither Wright nor Tom meet the recitations of Applicants’ claim 6.
The argument is not found persuasive. Wright teaches a fluid ejection device including both the coalescing agent ejection device and the coalescence modifier agent ejection device. The latter device is described as ejecting a fluid agent including metallic particles. The rejection described that it would have been obvious to cause the device to eject the fluid agent comprising metallic particles for the taught benefit of improving electrical conductivity. Furthermore, the claim limitation is directed to the composition of the fluid ejected by the apparatus. The apparatus of Wright is capable of ejecting the claimed type of material and teaches benefits associated with doing so.
Applicant argues (pp. 19-20) regarding claim 7 that Wright and Tom fail to meet the recitations of claim 7 regarding material properties of the two materials. 
The argument is not found persuasive. In view of the amendment, the rejection includes that Wright teaches the second material is metal and the build material is thermoplastic. Accordingly, the materials differ at least in terms of their thermal and/or optical properties, as the properties have been defined by the applicant.
Applicant states (pp. 20-21) that claims 16-19 are patentably distinguishable from Wright and Tom for at least some of the reasons set forth for claim 1.
The arguments are not found persuasive for the reasons set forth above with respect to claim 1 and as found in the claim rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Folgar et al., US 20150352785 A1, teach printing a conductive fluid ink onto a different particulate build material to provide an object having an electrically conductive network. Folgar describes providing n layers of particulate material and m layers of conductive material in an alternating or periodic manner to provide a 3D object having an electrically conductive network within the object, where n and m can be arbitrary finite integers, as required for a particular additive manufacturing process (see at least [0006]-[0012]).
Zinniel et al., US 20060158456 A1, teach a height difference between adjacent layers of different materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754